In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-18-00360-CV
                              __________________

     RONNIE FURRER AND GENEVA MAE SCHNELLE, Appellants

                                        V.

                  FAY ELAINE FURRER, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                       Trial Cause No. 18-30808
__________________________________________________________________

                          MEMORANDUM OPINION

      Ronnie Furrer and Geneva Mae Schnelle (“the Appellants”) appeal from a

judgment finding them guilty of forcible detainer and awarding Ronnie’s ex-wife,

Fay Elaine Furrer, possession of property. We affirm the trial court’s judgment.

                                   Background

      Ronnie and Fay divorced in 2006, and the divorce judgment awarded Fay the

property located on Newton Circle in Conroe, Texas. In 2018, Fay filed a suit for


                                         1
eviction against the Appellants in the Justice Court, Precinct 1, Montgomery County,

Texas. Prior to filing suit, Fay attached a notice to vacate to the exterior of the front

door of the property located on Newton Circle. See Tex. Prop. Code Ann. § 24.005

(West Supp. 2018). The justice court dismissed Fay’s suit for lack of subject matter

jurisdiction.

      Fay appealed to the county court, exercising her right to obtain a trial de novo.

See Tex. R. Civ. P. 510.9, 510.10(c). Fay filed a petition alleging that (1) she was

the owner of the real property that is the subject of the suit by virtue of having been

granted title to the property in a 2006 divorce judgment, (2) the Appellants took

possession of and occupied the property, (3) she served the Appellants a notice to

vacate the property, (4) the Appellants have failed and refused to vacate the property,

and (5) she has the right to immediate possession of the property. The Appellants

filed an answer and a plea to the jurisdiction, arguing that the county court did not

acquire subject matter jurisdiction of the eviction suit because the justice court did

not have jurisdiction. The Appellants also argued that the property was not located

in Precinct 1.

      The county court conducted a bench trial. Fay testified that when she and

Ronnie divorced in 2006, she was awarded the property at issue, and Ronnie’s

counsel stipulated that the divorce decree awarded the property to Fay as her separate

                                           2
property. Fay explained that she gave Ronnie permission to move back in with her

in 2008, and Fay left in 2009 because of family violence. Fay testified that in 2018,

she posted a notice to vacate on the front door of the house, and Ronnie has refused

to move out of her house. Fay further testified that she is afraid of Ronnie because

he has been violent in the past, and she posted the notice to vacate on the outside of

the door because she was scared that he would be violent if she tried to go inside the

house. Fay explained that Ronnie is living in her house with Geneva, and Fay asked

the court to grant her a writ of possession and have them both removed. Fay testified

that she had not made any payments on the land or the mobile home since she left

the property in 2009, and that she considered the payments Ronnie made to be rental

payments. According to Fay, Ronnie is not leasing the property from her and does

not have her permission to be there, and she has asked Ronnie to leave several times.

      Ronnie testified that he is currently in possession of the property that Fay had

had been awarded in the divorce, and that he received a notice to vacate the property,

which was posted on the outside of the front door. According to Ronnie, he never

received a copy of the notice to vacate in the mail. Ronnie testified that he contested

the removal because he made payments while living at the property. Ronnie testified

that he had never paid Fay rent.



                                          3
      The county court denied the Appellants’ plea to the jurisdiction, found the

Appellants guilty of forcible detainer, and rendered a judgment that Fay have

possession of the property. The Appellants filed a motion to set aside the judgment,

for a new trial, or to modify the judgment, arguing that the county court did not have

subject matter jurisdiction and that the evidence was insufficient to support the

county court’s judgment. The Appellants argued that the justice court did not have

jurisdiction because Fay failed to give proper notice to vacate the property and to

provide the required information in her petition, and that the county court should

have deferred to the judgment of the justice court and determined that it also did not

have jurisdiction. The county court denied the Appellants’ motion for new trial.

      The county court issued findings of fact and conclusions of law, in which the

court found, among other things, that the Appellants stipulated that Fay owned the

property, the property is located in Precinct 1, Montgomery County, Texas, Fay

placed a notice to vacate on the outside of the front door of the mobile home attached

to the property, Ronnie admitted receipt of the notice to vacate, and the Appellants

refused to vacate. The county court concluded, among other things, that: (1) it had

jurisdiction; (2) the statutory notice requirements in an eviction case do not affect

the court’s jurisdiction; (3) the lack of explanation in the pleading as to why the

eviction was sought does not deprive the court of jurisdiction; (4) Fay had a greater

                                          4
right to possession of the property; (5) the Appellants committed a forcible detainer;

(6) Fay made a proper demand for the property; (7) the manner of notice was legally

sufficient; and (8) the Appellants had actual notice. The Appellants appealed.

                                      Analysis

       In issue one, the Appellants complain that the county court did not have

subject matter jurisdiction. According to the Appellants, the justice court’s order of

dismissal based upon lack of jurisdiction deprived the county court of jurisdiction.

Fay appealed the justice court’s judgment dismissing her eviction suit for lack of

subject matter jurisdiction to the county court, exercising her right to obtain a trial

de novo. See Tex. R. Civ. P. 510.9, 510.10(c). The Appellants now appeal the

judgment entered by the county court at law. The county court at law has jurisdiction

to conduct a trial de novo, which is a new trial in which the entire case is presented

as if there had been no previous trial. See id. 510.9, 510.10(c). We overrule issue

one.

       In issue two, the Appellants argue that the county court erred in overruling

their motion for new trial because the evidence established that Fay failed to follow

the required statutory procedure for providing notice to vacate and there was no

evidence that Ronnie received actual notice. See Tex. Prop. Code Ann. § 24.005(f).

The Appellants contend that the evidence is factually insufficient to support the

                                          5
court’s finding that Fay provided proper notice to vacate. According to the

Appellants, Fay attempted to give notice by posting it on the outside of the front

door, but she failed to put the notice in an envelope marked “IMPORTANT

DOCUMENT” and to send the notice by certified or regular mail.

      In an appeal from a bench trial, we review legal and factually sufficiency

issues under the same standards that are applied to the review of a jury’s verdict.

Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991). We will sustain

a no-evidence point when

      (1) the record discloses a complete absence of evidence of a vital fact[,]
      (2) the court is barred by rules of law or of evidence from giving weight
      to the only evidence offered to prove a vital fact[,] (3) the evidence
      offered to prove a vital fact is no more than a mere scintilla[,] or (4) the
      evidence establishes conclusively the opposite of the vital fact.

Marathon Corp. v. Pitzner, 106 S.W.3d 724, 727 (Tex. 2003) (citing Uniroyal

Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1996)); see also City of

Keller v. Wilson, 168 S.W.3d 802, 807 (Tex. 2005). In reviewing a factual

sufficiency complaint, we must consider, examine, and weigh the entire record,

considering both the evidence in favor of, and contrary to, the challenged findings.

Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998). We will set

aside the disputed finding only if it is so contrary to the great weight and

preponderance of the evidence as to be clearly wrong and unjust. Id. at 407.

                                           6
      A forcible detainer action is a special proceeding governed by particular

statutes and rules “created to provide a speedy, simple, and inexpensive means for

resolving the question of the right to possession of premises.” Rice v. Pinney, 51
S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.) (citation omitted); see also Tex.

Prop. Code Ann. §§ 24.001-24.011 (West 2014 & Supp. 2018); Tex. R. Civ. P.

510.1–510.13. “To prevail in a forcible detainer action, a plaintiff is not required to

prove title, but is only required to show sufficient evidence of ownership to

demonstrate a superior right to immediate possession.” Rice, 51 S.W.3d at 709.

Proper notice is an element of forcible detainer. Tex. Prop. Code Ann. § 24.002(b)

(West 2014). However, an alleged failure to comply with section 24.005(f) of the

Texas Property Code does not deprive the court of jurisdiction to consider the

eviction suit. See Tex. Prop. Code Ann. § 24.004 (West 2014); see also Tex. Prop.

Code Ann. § 24.005(f).

      The Property Code provides that in situations where a landlord believes that

harm to any person would result from personal delivery of a notice to vacate to the

tenant or a person residing at the premises or from personal delivery to the premises

by affixing the notice to the inside of the main entry door, the landlord may deliver

the notice by securely affixing to the outside of the main entry door a sealed envelope

containing the notice and on which is written the tenant’s name, address, and

                                          7
“IMPORTANT DOCUMENT[.]” Tex. Prop. Code Ann. § 24.005 (f-1)(2). The trial

court found that Fay discontinued residing in the property due to family violence,

the Appellants are not tenants under a written lease or oral rental agreement, Fay

was afraid of Ronnie and to enter the property, Fay placed a notice to vacate on the

outside of the front door on June 6, 2018, and Ronnie admitted that he received the

notice to vacate that same day. The trial court concluded that the manner of notice

was legally sufficient, and the mailing requirement became moot because Ronnie

admitted to receiving actual notice.

      The record shows that the Appellants filed an answer and a plea to the

jurisdiction in the county court at law, in which they argued that the county court did

not acquire subject matter jurisdiction from the justice court, which dismissed the

suit for lack of jurisdiction because the property was not located in Precinct 1. The

Appellants did not complain about the sufficiency of Fay’s notice in their answer,

which constitutes an appearance, and generally, the filing of any answer dispenses

with the necessity of service of citation. See Tex. R. Civ. P. 121, 510.12; see also

Burrow v. Arce, 997 S.W.2d 229, 246 (Tex. 1999). The Appellants also did not

object when the trial court admitted the notice to vacate into evidence. While Ronnie

testified that he did not receive a copy of the notice in the mail, he admitted that he



                                          8
received the notice to vacate that was posted on the outside of his front door, and

that he appeared in the justice court and contested being removed from the property.

       Fay’s testimony that she posted the notice on Ronnie’s front door, together

with the notice and Ronnie’s testimony that he received the notice, are some

evidence from which the county court could reasonably conclude that Ronnie

received actual notice to vacate the property. See Pitzner, 106 S.W.3d at 727; see

also City of Keller, 168 S.W.3d at 807. Based on this record, the court’s conclusion

that the manner of the notice was sufficient is not so contrary to the great weight and

preponderance of the evidence as to be clearly wrong and unjust. See Ellis, 971

S.W.2d at 406–07.

      In issue two, the Appellants also complain that Fay’s petition in the justice

court was facially defective because it failed to contain a description of the facts and

grounds for eviction or a description of when and how notice to vacate was delivered

as required by the Rules of Civil Procedure. See Tex. R. Civ. P. 510.3(a)(2), (3). We

hold that the Appellants’ argument lacks merit, because after Fay appealed, Fay’s

counsel filed a petition for forcible entry and detainer in the county court, which

contains a description of the property, the facts and grounds for eviction, and when

and how the notice to vacate was delivered. We overrule issue two. Having overruled

each of the Appellants’ issues, we affirm the trial court’s judgment.

                                           9
      AFFIRMED.

                                           ______________________________
                                                  STEVE McKEITHEN
                                                      Chief Justice

Submitted on July 22, 2019
Opinion Delivered October 10, 2019

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                      10